Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 1 of 25 Pageid#: 176




      AMBIENT AIR TESTING FOR MOLD SPORES




                                APEX CENTER

                          290 READY MIX ROAD
                        WYTHEVILLE, VIRGINIA 24382


                         ECS PROJECT NO. 47:9775

                            FOR: WYTHE COUNTY

                               APRIL 22, 2020
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 2 of 25 Pageid#: 177




                                                                                               April 22, 2020

 Mr. Stephen Bear
 Wythe County
 340 South Sixth Street
 Wytheville, Virginia 24382
                                                                                   ECS Project No. 47:9775



 Reference: Ambient Air Testing for Mold Spores, APEX Center, 290 Ready Mix
 Road, Wytheville, Virginia



 Dear Mr. Bear:

 ECS Mid-Atlantic, LLC (ECS) is pleased to provide Wythe County with the results of the above
 referenced testing      performed at the APEX Center located at 290 Ready Mix Road
 in Wytheville, Virginia. This report summarizes our observations, analytical results, findings, and
 recommendations related to the work performed. The work described in this report was performed
 by ECS in general accordance with the Scope of Services described in ECS Proposal
 Number 47:14003-P and the terms and conditions of the agreement authorizing those services.

 ECS appreciates this opportunity to provide Wythe County with our services. If we can be of further
 assistance to you, please do not hesitate to contact us.

 Sincerely,

 ECS Mid-Atlantic, LLC




 Alexandra Moon                                      Christopher J. Chapman, CIH
 Senior Project Manager                              Director of Industrial Hygiene
 amoon@ecslimited.com                                cchapman@ecslimited.com
 540-362-2000                                        804-353-6333




   7670 Enon Drive, Suite 101, Roanoke, Virginia 24019 • T: 540-362-2000 • F: 540-362-1202 • ecslimited.com
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 3 of 25 Pageid#: 178
  April 22, 2020




 TABLE OF CONTENTS                                                                                                                             PAGE

 1.0     SITE DESCRIPTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 2.0     PURPOSE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3.0     METHODOLOGY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 4.0     RESULTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
          4.1         Spore-Trap Air Samples . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                      4.1.1        February 25, 2020 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                      4.1.2        March 30, 2020 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
 5.0     RECOMMENDATIONS AND REGULATORY REQUIREMENTS . . . . . . . . . . . . . . . . . . . . . . . . . 4
 6.0     LIMITATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5




 ECS Project # 47:9775
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 4 of 25 Pageid#: 179
  April 22, 2020




 TABLE OF APPENDICES

 Appendix I: Drawings
 Appendix II: Laboratory Report(s)




 ECS Project # 47:9775
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 5 of 25 Pageid#: 180
  April 22, 2020



 1.0 SITE DESCRIPTION

 The property consists of an enclosed 300 foot by 300 foot arena facility containing an earthen (soil)
 floor that is 150 feet by 300 feet in area. The earthen floor can be covered for events where a
 non-dirt floor is needed. Bathrooms, concessions areas, meeting rooms, and offices line the exterior
 walls of the building and are serviced by separate air handling units (AHUs). The main arena is not
 cooled and is heated with large infrared heaters. During events, as needed, large built in ventilation
 fans and roll up garage doors are used to ventilate the space and generally exhaust air out of the
 arena facility (which allows make-up air to move into the arena and thus provide air circulation).

 2.0 PURPOSE

 A referral was received by the Virginia Occupational Safety and Health (VOSH) from the Virginia
 Department of Health (VDH). Several complaints have been received from workers who were
 contracted to build the APEX Center. It was reported that four workers have developed severe
 mobility issues. The workers stated that working at the APEX site exposed the workers to mold which
 they claimed caused their reported health concerns, including fungal growth within their lungs. ECS
 has been requested to conduct air testing to determine ambient spore count levels in the arena as a
 measure of potential ambient exposure to mold spores to visitors and staff of the APEX Center.

 3.0 METHODOLOGY

 ECS performed the authorized Scope of Services in general accordance with our
 proposal and standard industry practice. Two sampling events were conducted at the site on
 February 25, 2020 and March 30, 2020. During both of the site visits, the roll-up doors and ventilation
 fans were not in use. Prior to the first sampling event, the arena was being prepared for an event
 for the upcoming weekend and active earth disturbance work had occurred during the two days prior
 to our sampling event. This potentially threw up dust which appeared to have significantly interfered
 with the data analysis.

 For the second sampling event, the facility was shut down and major earth disturbance did not
 occur prior to performing the sampling. However it was reported that on the preceding Wednesday
 equipment was driven across the earthen floor and that the large roll up doors were open on the
 preceding Friday. The arena was allowed to sit over the weekend in order to allow or the dust to settle
 out. The sampling event was completed on a Monday morning prior to further disturbance of the
 floor in the building.

 Mold and Moisture

 For air sample collection, a high volume sampling pump and air-o-cell (AOC) cassettes were utilized in
 sampling for airborne fungal spores, hyphal fragments, insect fragments, and pollen. Samples were
 collected with an air flow of 15 liters/minute verified by a pre-calibrated rotameter for 10 minutes.




 ECS Project # 47:9775
 Page 1
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 6 of 25 Pageid#: 181
  April 22, 2020


 The intent of this air testing is to profile the air in select locations within the building in regards to
 fungal spore activity. Elevation of airborne fungal spore counts within the structure can be used as an
 indicator of the possible presence of mold growth generated by sources of moisture within a building.
 However lack of elevations in spore count levels does not necessarily indicate that moisture intrusion
 concerns do not exist.

 Samples collected were transported/shipped to Environmental Hazard Services, LLC (EHS) located
 in Richmond, Virginia for analysis. EHS is an AIHA (American Industrial Hygiene Association) EMLAP
 (Environmental Microbiology Laboratory Accreditation Program) accredited laboratory. The samples
 were analyzed for total spore concentrations in accordance to the laboratory’s quantification
 methods. The analytical results and chain of custody are attached.

 4.0 RESULTS

 4.1 Spore-Trap Air Samples

 Below is a summary of the sampling data collected as part of this evaluation.

 4.1.1 February 25, 2020

 Fungal spore-trap air samples were collected from nine locations across the facility, including on the
 arena floor, around the perimeter of the arena, and in one of the offices. Four representative exterior
 samples were collected for comparison. The sample location diagram is located in the appendix. The
 following table summarizes the results of sample analysis reported in spore counts per cubic meter
 of air.

 Spore-Trap Sample Results


     Sample                                                    Total Fungal Spore Concentration
     Number                 Sample Location                           (count/cubic meter)

   AS-1              Outside - Southeast Side             27 (Slide damaged in transit)

   AS-2              Inside 1 - Bleachers - Northside     13

   AS-3              Inside 2 - Arena Floor - East        230* (Slide damaged in transit)
                     Side

   AS-4              Inside 3 - Walkway/Concourse -       Overloaded
                     Northside

   AS-5              Outside 2- Northeast Side            60

   AS-6              Inside 4 - Arena Floor - North       230*
                     Central

   AS-7              Inside 5 - Arena Floor - South       Overloaded
                     Central




 ECS Project # 47:9775
 Page 2
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 7 of 25 Pageid#: 182
  April 22, 2020



     Sample                                                   Total Fungal Spore Concentration
     Number                 Sample Location                          (count/cubic meter)

   AS-8              Inside 6 - Arena Floor - West      250*
                     Side

   AS-9              Outside 3 - Northwest Side         27

   AS-10             Inside 7 - Walkway/Concourse -     Overloaded
                     Southside

   AS-11             Inside 8 - Bleachers - Southside   390*

   AS-12             Inside 9 - Director's Office       Overloaded

   AS-13             Outside 4 - Southwest Side         13

   * Substantial Amounts of particulate observed, counts may be underestimated
   Overloaded = Counts not available due to excessive particulates.

   The weather at the time of the sampling was approximately 45 degrees Fahrenheit; wind
   speeds ranging between 0 and 5 mph.


 Due to excessive particulates, the many of the slides were overloaded and not readable or the spores
 numbers were estimated due to the excessive amount of particulate matter. Two of the slides were
 also damaged in transit. Based on these reasons, ECS recommended conducting a second round of
 sampling during a time when the arena is not is use to allow for the dust and dirt particles to settle
 out of the air.

 4.1.2 March 30, 2020

 The sampling conducted on the March 30, 2020 was an almost duplicate of the February sampling;
 however, samples AS-3 and AS-4 were inadvertently switched in sampling order and location.

 Spore-Trap Sample Results


     Sample                                                   Total Fungal Spore Concentration
     Number                 Sample Location                          (count/cubic meter)

   AS-1              Outside - Southeast Side           330

   AS-2              Inside 1 - Bleachers - Northside   1,100

   AS-3              Inside 2 - Walkway/Concourse -     1,000*
                     Northside

   AS-4              Inside 3 - Arena Floor - East      210
                     Side

   AS-5              Outside 2- Northeast Side          580




 ECS Project # 47:9775
 Page 3
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 8 of 25 Pageid#: 183
  April 22, 2020



     Sample                                                    Total Fungal Spore Concentration
     Number                 Sample Location                           (count/cubic meter)

   AS-6              Inside 4 - Arena Floor - North      870
                     Central

   AS-7              Inside 5 - Arena Floor - South      1,400
                     Central

   AS-8              Inside 6 - Arena Floor - West       420
                     Side

   AS-9              Outside 3 - Northwest Side          320

   AS-10             Inside 7 - Walkway/Concourse -      790
                     Southside

   AS-11             Inside 8 - Bleachers - Southside    2,600

   AS-12             Inside 9 - Director's Office        770

   AS-13             Outside 4 - Southwest Side          430

   * Substantial Amounts of particulate observed, counts may be underestimated

   The weather at the time of the sampling was approximately 57 to 63 degrees Fahrenheit;
   wind speeds ranging between 6 and 15 mph and gusts up to 28 mph.


 There are currently no accepted regulatory standards or guidelines with respect to acceptable fungal
 levels inside buildings. It is important to note however that spore trap measurements can fluctuate
 rapidly and the readings reported should not be used as a definitive indication that mold and or
 health hazards related to mold are present or absent.

 Based on analysis of the samples, many still reported substantial amounts of particulates; however,
 the lab was able to read the slides and provide accurate results, with the exception of sample AS-3
 (Inside 2 Walkways Concourse Northside) which was estimated due to the high amount of particulate
 observed. Generally the inside samples were higher then the outside samples. Specifically,
 Cladosporium spores and Penicillium/Aspergillus group spores were elevated above the outside levels.

 5.0 RECOMMENDATIONS AND REGULATORY REQUIREMENTS

 Based on our understanding of the purpose of this testing event, the results of laboratory analysis,
 and our findings and observations, ECS presents the following recommendations.

 While elevated mold spores were detected in the air samples collected, as compared to outdoors,
 the type of spores reported are commonly found in soils. Additionally, elevated dust and dirt were
 observed on the samples collected, even after the site was allowed to sit undisturbed for several
 days for the second sample event. The data would appear to point towards the fact that due to the
 large surface area of soil located within the building 1) excessive amounts of dust are going to be
 normally present in the air since the facility has an open dirt floor and 2) with the elevations in dust
 from the soil, mold spores (which are normally present in soil naturally) will also be lofted into the



 ECS Project # 47:9775
 Page 4
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 9 of 25 Pageid#: 184
  April 22, 2020


 air with the soil dust. This would appear to be a normal condition within this facility. It is important
 to note as it relates to potential for mold impact or mold exposure from the facility, ECS did not
 observe indications of excess moisture impacting the facility (as would be evidenced by signs of liquid
 moisture on the floor or impacting the structure) or actual visible mold growth on the structure or on
 the soil.

 Both the elevated, common molds and the elevated dust point to the need for general ventilation of
 the building when occupied. It was reported that during events at the facility, ventilation is used and
 the roll up doors as well as the large fans circulate and exchange the air within the facility. Review of
 the ventilation procedures for non-event times, as well as a review of the HVAC systems serving the
 offices, meeting rooms, and concessions area should be reviewed to confirm general filtration and
 fresh air exchanges are adequate for normal daily operations and during off-event times for
 personnel in these areas.

 Additionally, dust control methods should be used on the soil floor. The methods may include the
 placement of a dust control or dust suppressant; however, care should be taken as to not saturate
 the floor if water is involved, as water may promote mold growth.

 Because of the nature of this environment, mold spores are expected to be present. It is important
 to note that the reported mold levels are only reflective of conditions at the time of this test
 and that mold populations can vary over time, depending upon a number of conditions, including
 environmental factors (i.e., temperature and relative humidity).

 6.0 LIMITATIONS

 The conclusions and recommendations presented within this report are based upon a reasonable
 level of assessment within normal bounds and standards of professional practice for a site in this
 particular geographic setting. ECS is not responsible or liable for the discovery and elimination of
 hazards that may potentially cause damage, accidents, or injuries.

 The observations, conclusions, and recommendations pertaining to environmental conditions at the
 subject site are necessarily limited to conditions observed, and/or materials reviewed at the time this
 study was undertaken. No warranty, expressed or implied, is made with regard to the conclusions
 and recommendations presented within this report. This report is provided for the exclusive use of
 the client. This report is not intended to be used or relied upon in connection with other projects or
 by other unidentified third parties without the written consent of ECS and the client.

 Our recommendations are in part based on federal, state, and local regulations and guidelines. ECS
 does not assume the responsibility of the person(s) in charge of the site, or otherwise undertake
 responsibility for reporting to any local, state, or federal public agencies, any conditions at the site
 that may present a potential danger to public health, safety, or the environment. Under this scope of
 services, ECS assumes no responsibility regarding any response actions initiated as a result of these
 findings. General compliance with regulations and response actions are the sole responsibility of the
 Client and should be conducted in accordance with local, state, and/or federal requirements.

 This survey is not intended to represent an exhaustive research of every potential hazard or condition
 that may exist, nor does it claim to represent indoor conditions or events that arise after the survey.
 This report has been prepared in accordance with generally accepted environmental practices. Our


 ECS Project # 47:9775
 Page 5
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 10 of 25 Pageid#: 185
  April 22, 2020


 conclusions and findings are based, in part, upon information provided to us by others and our
 site observations. We have not verified the completeness or accuracy of the information provided
 by others. The scope of services performed was limited to those requested by the Client and does
 not constitute a full microbial assessment of the site or a comprehensive moisture survey of the
 site. The data provided in this study is only indicative of conditions sampled at the immediate time
 of the study. The work performed in conjunction with this assessment and the data developed
 is intended as a description of available information at the dates and locations given. This report
 does not warrant against future operations or conditions, nor does it warrant against extant, or
 future, conditions of a type or at a location not investigated. The reported microbial levels are only
 reflective of conditions at the time of this test and that microbial populations can vary over time,
 depending upon a number of conditions, including environmental factors (i.e., temperature and
 relative humidity). The work performed in conjunction with this assessment and the data developed
 is intended as a description of available information at the dates and locations given.




 ECS Project # 47:9775
 Page 6
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 11 of 25 Pageid#: 186




              Appendix I: Drawings
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 12 of 25 Pageid#: 187
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 13 of 25 Pageid#: 188
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 14 of 25 Pageid#: 189




           Appendix II: Laboratory
                 Report(s)
             Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 15 of 25 Pageid#: 190
                                                                                            Non-Viable Spore Trap
                                                                                               Analysis Report
Environmental Hazards Services, L.L.C.
         7469 Whitepine Rd                                                               Report Number: 20-02-03697
        Richmond, VA 23237
          Telephone: 800.347.4010                                                        Received Date: 02/26/2020
                                                                                         Analyzed Date: 03/02/2020
Client:        ECS Mid-Atlantic - Roanoke                                                Reported Date: 03/02/2020
               7670 Enon Drive
               Suite 101
               Roanoke, VA 24019
Project/Test Address: 47:9775; 200 Apex Drive; Wytheville, VA 24382
                                                                                                                                    Fax Number:
Client Number:
200608                                            Laboratory Results
   Lab # :                                   20-02-03697-001        20-02-03697-002          20-02-03697-003        20-02-03697-004        20-02-03697-005
   Client Sample ID :                               AS-1                    AS-2                    AS-3                    AS-4                   AS-5
   Date Collected :                               2/25/2020              2/25/2020                2/25/2020            2/25/2020              2/25/2020
   Collection Location :                       OUTSIDE 1                 INSIDE 1                 INSIDE 2             INSIDE 3              OUTSIDE 2
                                                (SOUTH)

   Sampling Media :                               Air-O-Cell             Air-O-Cell               Air-O-Cell           Air-O-Cell             Air-O-Cell
   Analytical Sensitivity (spores/m3) :              6.7                     6.7                     6.7                    6.7                     6.7
   Volume (L) :                                      150                    150                      150                    150                     150
         Spore ID                            Raw        Results      Raw        Results      Raw        Results      Raw       Results      Raw        Results
                                            Count     (Spores/m3)   Count     (Spores/m3)   Count     (Spores/m3)   Count    (Spores/m3)   Count     (Spores/m3)

   Cladosporium spores                        3            20        1             6.7       19            130                                7            47

   Penicillium/Aspergillus group spores                              1             6.7       15            100

   Epicoccum spores                           1            6.7                                                                                1            6.7

   smuts, Periconia, myxomycetes                                                              1            6.7

   Bispora spores                                                                                                                             1            6.7

   No relevant fungal spores observed                                                                                              See
                                                                                                                                  Notes
  TOTAL SPORES(Spores/m3)                                  27                      13                      230                                             60
   Analyst:                                   Felicia Butler          Felicia Butler              Felicia Butler        Felicia Butler            Felicia Butler
  Notes (Sample 004): No relevant fungal spores observed




                                                                            Page 1 of 4
             Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 16 of 25 Pageid#: 191
                                                                                          Non-Viable Spore Trap
                                                                                             Analysis Report
Environmental Hazards Services, L.L.C.
         7469 Whitepine Rd                                                             Report Number: 20-02-03697
        Richmond, VA 23237
          Telephone: 800.347.4010                                                      Received Date: 02/26/2020
                                                                                       Analyzed Date: 03/02/2020
Client:        ECS Mid-Atlantic - Roanoke                                              Reported Date: 03/02/2020
               7670 Enon Drive
               Suite 101
               Roanoke, VA 24019
Project/Test Address: 47:9775; 200 Apex Drive; Wytheville, VA 24382
                                                                                                                                    Fax Number:
Client Number:
200608                                         Laboratory Results
   Lab # :                                20-02-03697-006         20-02-03697-007          20-02-03697-008        20-02-03697-009         20-02-03697-010
   Client Sample ID :                             AS-6                    AS-7                    AS-8                    AS-9                   AS-10
   Date Collected :                             2/25/2020            2/25/2020                  2/25/2020              2/25/2020             2/25/2020
   Collection Location :                        INSIDE 4             INSIDE 5                   INSIDE 6            OUTSIDE 3                INSIDE 7



   Sampling Media :                             Air-O-Cell           Air-O-Cell                 Air-O-Cell             Air-O-Cell            Air-O-Cell
   Analytical Sensitivity (spores/m3) :            6.7                     6.7                     6.7                    6.7                     6.7
   Volume (L) :                                    150                    150                      150                    150                     150
         Spore ID                          Raw        Results      Raw        Results      Raw        Results      Raw       Results      Raw        Results
                                          Count     (Spores/m3)   Count     (Spores/m3)   Count     (Spores/m3)   Count    (Spores/m3)   Count     (Spores/m3)

   Cladosporium spores                     9             60                                14            93        1             6.7

   Penicillium/Aspergillus group spores    24            160                               12            80        2             13

   Aureobasidium spores                    1             6.7

   Stachybotrys spores                                                                      2            13

   Chaetomium spores                                                                        3            20

   Epicoccum spores                                                                         1            6.7

   smuts, Periconia, myxomycetes                                                            4            27        1             6.7

   Bispora spores                                                                           1            6.7

   No data available                                                             M04                                                                     M04

  TOTAL SPORES(Spores/m3)                                230                                             250                     27
   Analyst:                                Felicia Butler           Felicia Butler              Felicia Butler         Felicia Butler         Felicia Butler




                                                                          Page 2 of 4
              Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 17 of 25 Pageid#: 192
                                                                                           Non-Viable Spore Trap
                                                                                              Analysis Report
Environmental Hazards Services, L.L.C.
         7469 Whitepine Rd                                                               Report Number:             20-02-03697
        Richmond, VA 23237
          Telephone: 800.347.4010                                                        Received Date:             02/26/2020
                                                                                         Analyzed Date:             03/02/2020
Client:        ECS Mid-Atlantic - Roanoke                                                Reported Date:             03/02/2020
               7670 Enon Drive
               Suite 101
               Roanoke, VA 24019
Project/Test Address: 47:9775; 200 Apex Drive; Wytheville, VA 24382
                                                                                                                                Fax Number:
Client Number:
200608                                         Laboratory Results
   Lab # :                                20-02-03697-011         20-02-03697-012          20-02-03697-013
   Client Sample ID :                             AS-11                   AS-12                    AS-13
   Date Collected :                             2/25/2020            2/25/2020                  2/25/2020
   Collection Location :                        INSIDE 8             INSIDE 9                OUTSIDE 4



   Sampling Media :                             Air-O-Cell           Air-O-Cell                 Air-O-Cell
   Analytical Sensitivity (spores/m3) :            6.7                     6.7                      6.7
   Volume (L) :                                    150                     150                      150
         Spore ID                          Raw        Results      Raw        Results       Raw        Results      Raw      Results      Raw      Results
                                          Count     (Spores/m3)   Count     (Spores/m3)    Count     (Spores/m3)   Count   (Spores/m3)   Count   (Spores/m3)

   Cladosporium spores                     6              40                                1              6.7

   Penicillium/Aspergillus group spores    45             300                               1              6.7

   Curvularia spores                       1              6.7

   Stachybotrys spores                     1              6.7

   Chaetomium spores                       2              13

   Epicoccum spores                        1              6.7

   Spegazzinia spores                      1              6.7

   smuts, Periconia, myxomycetes           2              13

   No data available                                                              M04

  TOTAL SPORES(Spores/m3)                                 390                                              13
   Analyst:                                Felicia Butler           Felicia Butler              Felicia Butler




                                                                           Page 3 of 4
              Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 18 of 25 Pageid#: 193
                                                     Environmental Hazards Services, L.L.C
Client Number:        200608                                                                                                    Report Number:                 20-02-03697
Project/Test Address: 47:9775; 200 Apex Drive; Wytheville, VA 24382




  Sample Narratives:

(Sample 001)            M05:        Slide damaged in transit.
 (Sample 003)           M03:        Substantial amount of particulate observed, counts may be underestimated.
 (Sample 003)           M05:        Slide damaged in transit.
 (Sample 006)           M03:        Substantial amount of particulate observed, counts may be underestimated.
 (Sample 007)           M04:        Counts not available due to excessive particulate.
 (Sample 008)           M03:        Substantial amount of particulate observed, counts may be underestimated.
 (Sample 010)           M04:        Counts not available due to excessive particulate.
 (Sample 011)           M03:        Substantial amount of particulate observed, counts may be underestimated.
 (Sample 012)           M04:        Counts not available due to excessive particulate.




   Method:         Non-Culturable Spore Trap Examination

                                                                      Reviewed By Authorized Signatory:

                                                                                                                            Tasha Eaddy
                                                                                                                            QA/QC Clerk


The condition of the samples analyzed was acceptable upon receipt per laboratory protocol unless otherwise noted on this report. Results represent the analysis of samples
submitted by the client. Sample location, description, volume, etc., was provided by the client. The Client is hereby notified that due to the subjective nature of fungal analysis and
the growth process of fungal infestation, laboratory samples can and do change over time relative to the originally sampled material. This report shall not be reproduced except in full,
without the written consent of Environmental Hazards Services, L.L.C.




                                                                                         Page 4 of 4
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 19 of 25 Pageid#: 194
             Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 20 of 25 Pageid#: 195
                                                                                           Non-Viable Spore Trap
                                                                                              Analysis Report
Environmental Hazards Services, L.L.C.
         7469 Whitepine Rd                                                              Report Number: 20-03-04022
        Richmond, VA 23237
          Telephone: 800.347.4010                                                       Received Date: 03/31/2020
                                                                                        Analyzed Date: 04/01/2020, 04/02/2020
Client:        ECS Mid-Atlantic - Roanoke                                               Reported Date: 04/02/2020
               7670 Enon Drive
               Suite 101
               Roanoke, VA 24019
Project/Test Address: Apex Center; Wytheville,VA
                                                                                                                                       Fax Number:
Client Number:
200608                                         Laboratory Results
   Lab # :                                20-03-04022-001         20-03-04022-002           20-03-04022-003         20-03-04022-004          20-03-04022-005
   Client Sample ID :                             AS-1                    AS-2                      AS-3                    AS-4                    AS-5
   Date Collected :                             3/30/2020               3/30/2020                 3/30/2020               3/30/2020             3/30/2020
   Collection Location :                    OUTSIDE 1                   INSIDE 1                  INSIDE 2                INSIDE 3             OUTSIDE 2



   Sampling Media :                             Air-O-Cell              Air-O-Cell                Air-O-Cell              Air-O-Cell            Air-O-Cell
   Analytical Sensitivity (spores/m3) :            6.7                     6.7                       6.7                     6.7                     6.7
   Volume (L) :                                    150                     150                       150                     150                     150
         Spore ID                          Raw        Results      Raw        Results        Raw        Results      Raw        Results      Raw        Results
                                          Count     (Spores/m3)   Count     (Spores/m3)     Count     (Spores/m3)   Count     (Spores/m3)   Count     (Spores/m3)

   Cladosporium spores                     32            210       72            480        112            750       18            120         69           460

   Penicillium/Aspergillus group spores    11            73        97            650         37            250       13            87          4             27

   Alternaria spores                                                                         1             6.7                                 1            6.7

   Aureobasidium spores                    1             6.7                                 1             6.7

   Pithomyces spores                                               1             6.7

   Epicoccum spores                        1             6.7

   Pestalotia spores                       1             6.7                                                                                   1            6.7

   Cercospora spores                       1             6.7

   smuts, Periconia, myxomycetes           2             13                                                                                    9             60

   Bispora spores                                                                                                                              3             20

  TOTAL SPORES(Spores/m3)                                330                     1100                      1000                    210                      580
   Analyst:                                Felicia Butler           Felicia Butler               Felicia Butler           Felicia Butler           Felicia Butler




                                                                          Page 1 of 4
             Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 21 of 25 Pageid#: 196
                                                                                           Non-Viable Spore Trap
                                                                                              Analysis Report
Environmental Hazards Services, L.L.C.
         7469 Whitepine Rd                                                              Report Number: 20-03-04022
        Richmond, VA 23237
          Telephone: 800.347.4010                                                       Received Date: 03/31/2020
                                                                                        Analyzed Date: 04/01/2020, 04/02/2020
Client:        ECS Mid-Atlantic - Roanoke                                               Reported Date: 04/02/2020
               7670 Enon Drive
               Suite 101
               Roanoke, VA 24019
Project/Test Address: Apex Center; Wytheville,VA
                                                                                                                                       Fax Number:
Client Number:
200608                                       Laboratory Results
   Lab # :                                20-03-04022-006         20-03-04022-007           20-03-04022-008         20-03-04022-009          20-03-04022-010
   Client Sample ID :                             AS-6                    AS-7                      AS-8                    AS-9                    AS-10
   Date Collected :                             3/30/2020               3/30/2020                 3/30/2020               3/30/2020             3/30/2020
   Collection Location :                        INSIDE 4                INSIDE 5                  INSIDE 6            OUTSIDE 3                 INSIDE 7



   Sampling Media :                             Air-O-Cell              Air-O-Cell                Air-O-Cell              Air-O-Cell            Air-O-Cell
   Analytical Sensitivity (spores/m3) :            6.7                     6.7                       6.7                     6.7                     6.7
   Volume (L) :                                    150                     150                       150                     150                     150
         Spore ID                          Raw        Results      Raw        Results        Raw        Results      Raw        Results      Raw        Results
                                          Count     (Spores/m3)   Count     (Spores/m3)     Count     (Spores/m3)   Count     (Spores/m3)   Count     (Spores/m3)

   Cladosporium spores                     15            100       79            530         32            210       41            270         52           350

   Penicillium/Aspergillus group spores   115            770      120            800         28            190       2             13          59           390

   Alternaria spores                                               1             6.7                                                           1            6.7

   Aureobasidium spores                                            1             6.7                                 2             13

   Curvularia spores                                                                                                                           1            6.7

   Pithomyces spores                                                                                                 1             6.7         1            6.7

   Epicoccum spores                                                1             6.7                                                           2             13

   Pestalotia spores                                                                         1             6.7

   Cercospora spores                                               1             6.7

   smuts, Periconia, myxomycetes                                                             2             13        2             13          3             20

  TOTAL SPORES(Spores/m3)                                870                     1400                      420                     320                      790
   Analyst:                                Felicia Butler           Felicia Butler               Felicia Butler           Felicia Butler           Felicia Butler




                                                                          Page 2 of 4
              Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 22 of 25 Pageid#: 197
                                                                                             Non-Viable Spore Trap
                                                                                                Analysis Report
Environmental Hazards Services, L.L.C.
         7469 Whitepine Rd                                                                 Report Number:             20-03-04022
        Richmond, VA 23237
          Telephone: 800.347.4010                                                          Received Date:             03/31/2020
                                                                                           Analyzed Date:             04/01/2020, 04/02/2020
Client:        ECS Mid-Atlantic - Roanoke                                                  Reported Date:             04/02/2020
               7670 Enon Drive
               Suite 101
               Roanoke, VA 24019
Project/Test Address: Apex Center; Wytheville,VA
                                                                                                                                  Fax Number:
Client Number:
200608                                            Laboratory Results
   Lab # :                                  20-03-04022-011         20-03-04022-012          20-03-04022-013
   Client Sample ID :                               AS-11                   AS-12                    AS-13
   Date Collected :                               3/30/2020               3/30/2020                3/30/2020
   Collection Location :                          INSIDE 8                INSIDE 9             OUTSIDE 4



   Sampling Media :                               Air-O-Cell              Air-O-Cell               Air-O-Cell
   Analytical Sensitivity (spores/m3) :              6.7                     6.7                      6.7
   Volume (L) :                                      150                     150                      150
         Spore ID                            Raw        Results      Raw        Results       Raw        Results      Raw      Results      Raw      Results
                                            Count     (Spores/m3)   Count     (Spores/m3)    Count     (Spores/m3)   Count   (Spores/m3)   Count   (Spores/m3)

   Cladosporium spores                       211           1400      41             270       52             350

   Penicillium/Aspergillus group spores      173           1200      73             490       7              47

   Alternaria spores                                                 1              6.7

   Aureobasidium spores                       2             13

   Cercospora spores                                                                          3              20

   Nigrospora spores                                                                          1              6.7

   smuts, Periconia, myxomycetes              3             20                                1              6.7

  TOTAL SPORES(Spores/m3)                                  2600                     770                      430
   Analyst:                                   Felicia Butler          Felicia Butler              Felicia Butler


   Sample Narratives:

 (Sample 002)          M02:     Large amounts of particulate observed.
  (Sample 003)         M03:     Substantial amount of particulate observed, counts may be underestimated.
  (Sample 006)         M02:     Large amounts of particulate observed. Several Paecilomyces spores observed.
  (Sample 007)         M02:     Large amounts of particulate and Several Paecilomyces spores observed.
  (Sample 010)         M02:     Large amounts of particulate observed.
  (Sample 011)         M02:     Large amounts of particulate observed.
  (Sample 012)         M02:     Large amounts of particulate and Several Paecilomyces spores observed.




                                                                             Page 3 of 4
              Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 23 of 25 Pageid#: 198
                                                     Environmental Hazards Services, L.L.C
Client Number:        200608                                                                                                    Report Number:                 20-03-04022
Project/Test Address: Apex Center; Wytheville,VA




   Method:         Non-Culturable Spore Trap Examination

                                                                      Reviewed By Authorized Signatory:

                                                                                                                            Felicia Butler
                                                                                                                            Microbiology Lab Technical
                                                                                                                            Manager


The condition of the samples analyzed was acceptable upon receipt per laboratory protocol unless otherwise noted on this report. Results represent the analysis of samples
submitted by the client. Sample location, description, volume, etc., was provided by the client. The Client is hereby notified that due to the subjective nature of fungal analysis and
the growth process of fungal infestation, laboratory samples can and do change over time relative to the originally sampled material. This report shall not be reproduced except in full,
without the written consent of Environmental Hazards Services, L.L.C.




                                                                                         Page 4 of 4
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 24 of 25 Pageid#: 199
Case 1:20-cr-00026-JPJ-PMS Document 64 Filed 09/29/20 Page 25 of 25 Pageid#: 200
